An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME COURT
m:
NEVADA

{m 11:47,; 

IN THE SUPREME COURT OF THE STATE OF NEVADA

ZAISAN ENTERPRISES LLC,

No. 65160
Appellant, 

FLE

JAN 2 0 2015

   

VS.

GREEN TREE SERVICING, LLC,
Respondenth
TRACIE Kl UNU EMAN
CLEﬁg'JQSUPREME Gum“

ORDER OF RE VERSAL AND REMAND av “Mun

DEPUTY CLER “

The parties. haVe stipulated that the appealed-from order

should be revereed in light of this court’s opinion in SFR Investments Pool
1, LLC 1;. US. Bank; N.A., 130 Nev. _, 334' PrSdl 4,08 (2014). We hereby
approve the stipulation and

REVERSE the order granting the motion to dismiss AND
REMAND this matter to the distriet court fer further proceedings

coneietent with this Order.

,J.

’

plC/lia , J-
Pickering

 

Hon. Jeeeie Elizabeth Walsh, District Judge
S. Wolfe Thompeon

Brooks Hubley LLP

Eighth District Court Clerk

(101

190F153.